HALL, Chief Judge.
Geotechnical Corporation etc. v. Pure Oil Co., 5 Cir., 1952, 196 F.2d 199, cer-tiorari denied 344 U.S. 874, 73 S.Ct. 165, 97 L.Ed. 681, clearly points out the difference between the alternate procedures allowed to a vessel owner under 46 U.S. C.A. § 185. The owner may, at his option, proceed either under subdivision (a) of that Section, and retain his cause of action, or, the owner may proceed under subdivision (b) and transfer his interest in the vessel to a trustee for the benefit of claimants.
The owners elected to proceed under subdivision (b) of 46 U.S.C.A. § 185. Pursuant to that section, on petition of the owner, the Court appointed a trustee and on March 2, 1959, transferred to the trustee, for the benefit of all claimants, the interest of the owner in the vessel “Pacifico,” “and in any wreckage, strip-pings, proceeds or trace” of said Pacifico. Even without the broad language included in the Order of Transfer (drawn by the owner), it has been settled since O’Brien v. Miller, 1897, 168 U.S. 287, 302-303, 18 S.Ct. 140, 42 L.Ed. 469 that, when an owner elects to transfer the vessel to a trustee under 46 U.S.C.A. § 185(b), the transfer carries with it “all rights of action which were directly representative of the ship.” The action filed by the owner in this court Numbered 296-59 and entitled Catalina Island Sightseeing Lines, etc. v. Bruce et al, is clearly such a right of action.
The motion of the claimant Zuanich for the transfer of that and any other causes of action will be granted upon the filing of an appropriate order under the rules.
Order Directing Petitioner to Assign to Trustee All Rights of Action, Causes of Action, Claims, Damages, and Any and All Rights Representative of the Motor Vessel “Pacifico.”
Motions having been filed in this limitation proceeding by claimants Joseph Zuanich and General Petroleum Corporation, for an order directing the petitioner herein to assign to the trustee appointed by this Court, all rights of action, causes of action, claims, damages and any and all rights representative of the Motor Vessel “Pacifico,” and said motion having been heard by this Court on the 14th day of March, 1960, at which time the petitioner herein was represented by the law firm of Karmelich and Fe-lando, August Felando, Esquire appearing, and claimant Joseph Zuanich was represented by the law firm of Bodle, Fogel & Warren, Charles H. Warren, Esquire appearing, and claimant General Petroleum Corporation was represented by Sims Hamilton, Esquire appearing, and the Court being fully advised in the premises,
It Is Hereby Ordered, Adjudged and Decreed That:
1. The petitioner, Catalina Island Sightseeing Lines, is hereby ordered tc assign and transfer forthwith to August Felando, Esquire, in his capacity as trustee heretofore appointed by order of this Court, all rights of action, causes of action, claims, damages and any and all rights representative of the Motor Vessel “Pacifico” including specifically that certain action filed in this Court by petitioner entitled Catalina Island Sightseeing Lines, a corporation, Libelant, v. James Robert Bruce, John Krijakmn, Doe I and Doe II, Respondents, bearing action number 296-59.